Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.
Claim 1 is amended and claim 20 is added.  Claims 1-4,6-17,19-20 are pending.
Claim Rejections - 35 USC § 103
Claims 1-4,6-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albricci ( EP 0 685165A1) in view of Calixto ( 2014/0348925).
For claims 1,19,20, Albricci discloses a method for producing a food product and food product obtained from the method.  The method comprises the steps of freeze-drying one or more organoleptically characterizing ingredients, mixing the ingredients with edible fats and oil to obtain a mixture , milling the mixture to obtain a paste having a grain size of less than 80 micrometers and whipping the paste by mechanical means.  The oil and fat are selected from the group consisting of butter, margarine, palm oil, olive oil, sunflower oil, corn oil, peanut oil and soybean oil.  The oils are present in amount of 20-50%  and the edible fats are present in amount of 25-55%.   The freeze-dried ingredients are present in amount of 20-40%.  The dried ingredients include greens and vegetables.  The food product has a moisture content of no more than 3%.  For claim 2, the mixture is milled to have a particle sizes of less than 80 microns.  For claim 7, the amount of freeze-dried ingredients is in the range of 20-40% which fall within the claimed range. For claim 9, the amount of liquid edible oil claimed ranges from 9-88.2% because the total fat in the food is from 10-98%.  Albricci discloses the oils are present in amount of 20-50% which falls within the claimed range.  For claim 10, Albricci discloses the amount of dried ingredients is in the range of 20-40% which falls within the claimed range.  For claim 11, Albricci discloses the total lipid content of the food ranges between 35-50%.
Albricci does not disclose the food ingredients are air-dried as in claim 1, the device as in claim 3, the feature as in claim 4, the properties as in claims 6,8,12-16, the 2 or more oils or fats as in claim 9 and the feature as in claim 17.
Calixto discloses antioxidant ingredient.  Calixto discloses the ingredient can be dehydrated by air drying, low temperature drying or freeze-drying.  ( see paragraph 0021)
The dried ingredients in Albricci have a particle size of less than 80 microns which is deemed to meet the claimed limitation.   Albricci discloses the ingredients are freeze-dried.  However, as shown in Calixto, air-drying and freeze-drying are known alternative methods for drying of vegetable ingredients.  Thus, it would have been obvious to one skilled in the art to air dry the ingredients as using an alternative technique to obtain the same end product.  The claim does not have any parameter defining the stirring mill or high pressure homogenizer.  Thus, the roller mill disclosed in Albricci is considered to be equivalent to the claimed device because it pulverizes the ingredients.  It would have been within the skill in the art to determine the number of time of passage through the milling depending on the starting size of the ingredients and the final size desired.  Since the product in Albricci contain moisture level falling within the range claimed, it is expected the water activity would fall within the range claimed.  Furthermore, it would have been within the skill of one in the art to determine the appropriate water activity to obtain the most stable shelf stability.  As to the properties claimed, the properties are based on a solution formed from the food composition.  Since Albricci discloses the same component of dried ingredients and oil/fat and the same steps of forming a mixture and pulverizing, it is expected the same properties are obtained when such composition is formed in solution in absence of evidence showing otherwise.  Albricci discloses oil and fat; thus, it is expected the same consistency is present.  It would have been an obvious matter of choice to use two or more oils or fat as an obvious matter of flavor and taste preference.
Response to Arguments
Applicant's arguments filed 8/23/22have been fully considered but they are not persuasive.
In the response, applicant argues Albricci in view of Calixto does not teach or suggest the criticality of the claimed content range of fine particles.  This argument is not persuasive.  The amended range is 8-60%.  Albricci discloses 20-40% particles.  The range still falls within the claimed range. In case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Since Albricci discloses amounts falling within the claimed range, any unexpected property resulting from the amount would also be expected in Albricci in absence of evidence showing otherwise.  Applicant points to the unexpected results of easy to consume in the instant specification.  The results shown are not persuasive.  The evaluation “ easy to consume” is a subjective criterial that can vary among individual.  The specification does not define any parameter of how the numbers are assigned.  It is not known how a rating of 4.2 differs from 4.9.  The numbers seem to be randomly assigned because there are no quantifying measurement attached to the numbers. The results are also inconclusive to demonstrate consistent unexpected result.  Example 2 has percent of  particles which is outside the claimed range and has a value of 5.  It is not known if there are differences among the samples other than the amount of particles.  The samples are specific to one vegetable such as carrot or pumpkin.  There is no evidence to conclude that the same result is obtained with other kinds of particles.  In summary, the results do not establish criticality or unexpected result of the range.  Furthermore, Albricci discloses the range falling within the claimed ranged.
	With respect to the consistency, applicant states that Albricci teaches that a thick creamy consistency of the filling is obtained by whipping and that the constancy remains unchanged.  Applicant argues that such disclosure implies the Albricci’s filling does not show flowablibiy and thus would not have a Bostwick consistency in the claimed range.  This argument is not persuasive.  It is unclear how applicant connects creamy consistency with not having flowability.  The argument is based on assumption and not supported by factual evidence.  Furthermore, whipping is an additional step that is after the milling step of a mixture of oil/fat and fine particles.  The milled mixture of oil/fat and fine particles is the same as the claimed mixture; thus, the mixture would obviously have the consistency within the range claimed in absence of evidence showing otherwise.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 27, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793